United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                  UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit                   July 18, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-10782




                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,


                              VERSUS


                          STUART R. COLE,


                                                 Defendant-Appellant.



           Appeal from the United States District Court
                For the Northern District of Texas
                          3:03-CR-431-ALL


Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:*

      After reviewing the record in this case and considering the

briefs of the parties and argument of counsel, we are satisfied

that the evidence was sufficient to support the guilty verdict

rendered by the jury.

      Cole argues that the evidence was insufficient to support the

fraud element of the various counts on which he was convicted.         In


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
reviewing a sufficiency challenge, our task is to determine from

the record whether a reasonable jury could find that the evidence

establishes the defendant’s guilt beyond a reasonable doubt. U.S.

v. Mesnesses, 962 F.2d 420, 426 (5th Cir. 1992)(citing United

States v. Gonzales, 866 F.2d 781, 783 (5th Cir.), cert. denied, 490

U.S. 1093, 109 S.Ct. 2438 (1989)). Considering the evidence in the

light most favorable to the verdict, the record amply supports the

jury’s    implicit        finding     that     Cole      made     fraudulent

misrepresentations in a number of respects.              These include the

following:

     1.   Attaching   a   map   to   the   private    placement   memorandum

distributed   to   potential    investors    showing     the    positions   of

existing “producing” wells when, in fact, none of the wells were

producing either gas or oil.

     2.   After representing to investors in joint ventures B and C

that he would invest their funds to drill gas wells, he used the

money to pay off disgruntled investors who had invested in earlier

prospects.

     3. After representing that funds from investors would be used

for the purpose of drilling gas wells, he used portions of those

funds to purchase personal luxury items for himself.

     4. He persuaded one investor to invest an additional $300,000

to “complete” wells that had never been drilled.

     Although Cole testified that any misrepresentations he made to

investors were made in the good-faith belief that they were true,

                                      2
the jury obviously rejected that testimony, which it was entitled

to do.

     The judgment of conviction is therefore

     AFFIRMED.




                                3